     Case 2:18-cv-02035-WBS-KJN Document 113 Filed 09/30/20 Page 1 of 9

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   PAMELA DENISE PRINGLE,                   No.    2:18-cv-02035 WBS KJN
13                  Plaintiff,

14         v.                                 ORDER RE: PLAINTIFF’S MOTION
                                              FOR ATTORNEY FEES AND COSTS
15   BRENT CARDALL, COUNTY OF YOLO,
     YOLO COUNTY PROBATION
16   DEPARTMENT, SANDY JONES, AMANDA
     GENTRY, NOEL BARLOW-HUST, CINDY
17   McDONALD, MARK ALAN KUBINSKI,
     ELISA SUE MAGNUSON, JOHN DOES 1-
18   20, and JANE DOES 1-20,
     inclusive,
19
                    Defendants.
20
21                                 ----oo0oo----

22               Following the clerk’s entry of default against him,

23   defendant Anthony Pennella (“defendant”) moved this court to set

24   aside the entry of default. (Docket No. 105.)          The court granted

25   that motion on the condition that defendant pay the attorney’s

26   fees and costs associated with plaintiff’s preparation of an

27   opposition to that motion (“Opposition” or “plaintiff’s

28   Opposition”).    (See Docket No. 110.)         The court previously set
                                          1
     Case 2:18-cv-02035-WBS-KJN Document 113 Filed 09/30/20 Page 2 of 9

1    forth the legal basis for that ruling as well as the factual and

2    procedural events that precipitated it.         (Id.)   The court now

3    turns to the amount of plaintiff’s attorney’s fees and costs to

4    be paid by defendant.

5                In calculating the amount of an award of attorney’s

6    fees, the court will use a lodestar calculation, i.e., the number

7    of hours reasonably expended on the litigation multiplied by a

8    reasonable hourly rate.      Allen v. Shalala, 48 F.3d 456, 458 (9th

9    Cir. 1995).    There is a strong presumption that the lodestar

10   amount is reasonable.      Fischer v. SJB-P.D., Inc., 214 F.3d 1115,

11   1119 n.4 (9th Cir. 2000) (citation omitted).         However, the court

12   may adjust the lodestar figure if various factors overcome the

13   presumption of reasonableness.1       Hensley v. Eckerhart, 461 U.S.

14   424, 434 (1983).

15   I.    Number of Hours Reasonably Expended

16               Plaintiff requests that the court award 24.4 hours of

17   attorney’s fees in connection with the preparation of her

18
           1   The court may adjust the lodestar figure on the basis
19   of the Kerr factors:
20         (1) the time and labor required, (2) the novelty and
           difficulty of the questions involved, (3) the skill
21         requisite to perform the legal service properly, (4)
           the preclusion of other employment by the attorney due
22         to acceptance of the case, (5) the customary fee, (6)
           whether the fee is fixed or contingent, (7) time
23         limitations    imposed   by   the   client    or   the
           circumstances, (8) the amount involved and the results
24         obtained, (9) the experience, reputation, and ability
           of the attorneys, (10) the “undesirability” of the
25         case, (11) the nature and length of the professional
           relationship with the client, and (12) awards in
26         similar cases.
27   Kerr v. Screen Guild Extras, Inc., 526 F.2d 67, 70 (9th Cir.
     1975).
28
                                          2
     Case 2:18-cv-02035-WBS-KJN Document 113 Filed 09/30/20 Page 3 of 9

1    Opposition, which would result in a lodestar value of $6,832.00.

2    (See Aff. of Hans W. Herb (“Herb Aff.”) (Docket No. 111-1).)

3    Defendant opposes plaintiff’s request on two grounds.           First,

4    defendant argues that plaintiff should not recover any attorney’s

5    fees because plaintiff cannot show that her attorney performed

6    any work associated with the preparation of the Opposition.              (See

7    Def.’s Mem. P. & A. Opp’n Pl.’s Fee Req. at 3-6 (“Def.’s Opp’n”)

8    (Docket No. 112).)     Second, defendant requests that certain fee

9    entries be stricken or reduced in the event that the court

10   refuses to deny plaintiff’s fee request in its entirety.             (See

11   id. at 6-7.)

12         A.    Evidence of Plaintiff’s Counsel’s Work

13               Defendant argues that plaintiff’s entire fee request

14   should be denied because it appears that plaintiff herself

15   drafted the Opposition.      (See id.)

16               To establish that a party is entitled to attorney’s

17   fees and costs, “the burden of proof is on the party seeking the

18   fee award.”    Diamond v. John Martin Co., 753 F.2d 1465, 1467 (9th

19   Cir. 1985).    Defendant argues that plaintiff has not met this

20   burden because the affidavit of plaintiff’s attorney submitted in
21   support of her motion does not expressly state that it was

22   plaintiff’s counsel who did the work on the Opposition of the

23   motion to set aside the default.         (Herb Aff. ¶ 2.)   Defendant

24   also points to the Opposition’s overall quality and

25   unprofessional tone, communications between counsel where

26   plaintiff’s counsel stated that he “still represent[s]
27   [plaintiff] in the Sacramento case, but primarily as her attorney

28   of record,” and the fact that plaintiff’s counsel at one point
                                          3
     Case 2:18-cv-02035-WBS-KJN Document 113 Filed 09/30/20 Page 4 of 9

1    attempted to withdraw as counsel as evidence that plaintiff’s

2    counsel did not himself draft plaintiff’s Opposition.           (See

3    Def.’s Opp’n at 4-5.)

4                From the materials presented by plaintiff’s counsel,

5    the court presumes that he, and not his client, performed the

6    work on the Opposition.      Plaintiff’s counsel’s affidavit

7    expressly states that attached billing records accurately reflect

8    the work performed in drafting the Opposition.          (See Herb Aff. ¶

9    2.)   These billing records were printed on letterhead reading

10   “Law Offices of Hans W. Herb,” and were addressed to plaintiff

11   for legal services rendered.       (See Herb Aff. Ex. A.)      These

12   records appear to accurately describe the tasks necessary to

13   prepare plaintiff’s Opposition to Defendant’s Motion to Set Aside

14   Default.    See Diamond, 753 F.2d at 1467.

15               Moreover, in the same email where plaintiff’s counsel

16   states that he is “primarily” representing plaintiff as her

17   attorney of record, plaintiff’s counsel expressly states, “I did

18   submit opposition to the motion to have [defendant’s] default set

19   aside last week.”     (Def.’s Opp’n at 5.)      The court therefore

20   concludes that plaintiff is eligible to receive attorney’s fees
21   and costs associated with her Opposition.

22         B.    Scope of Recoverable Hours and Costs

23               Defendant further argues that certain entries in the

24   billing records attached to plaintiff’s counsel’s declaration

25   should be stricken or reduced.       In an entry for 4.8 hours of work

26   on September 2, 2020, plaintiff seeks to recover fees and costs
27   associated with the preparation of a “Supplemental Declaration of

28   Pamela Pringle in support of Opposition, including Exhibits.”
                                          4
     Case 2:18-cv-02035-WBS-KJN Document 113 Filed 09/30/20 Page 5 of 9

1    (Herb Aff. at 2.)     This “Supplemental Declaration” was

2    essentially a sur-reply, as it was filed after all the moving

3    papers in support of and opposition to Defendant’s Motion to Set

4    Aside Default had been filed.       (See Docket Nos. 105-109.)

5    “Although the court in its discretion [may] allow the filing of a

6    sur-reply, this discretion should be exercised in favor of

7    allowing a sur-reply only where a valid reason for such

8    additional briefing exists.”       Johnson v. Wennes, No. 08-cv-1798,

9    2009 WL 1161620, at *2 (S.D. Cal. April 28, 2009).          Plaintiff

10   never requested the court’s permission to file a sur-reply.

11   Accordingly, the court will disallow plaintiff’s September 2,

12   2020 entry.    Because plaintiff only requested fees for half of

13   the 4.8 hours recorded for this entry, the court will reduce

14   plaintiff’s fee request by 2.4 hours.

15               Plaintiff further requests fees for 0.9 hours of work

16   on September 3, 2020 for “Review Order by Senior Judge William B.

17   Shubb granting Defendant Pennella’s Motion to Set Aside Default

18   conditioned on payment of Plaintiff’s attorney’s fees and costs

19   associated with the preparation of Plaintiff’s Opposition;

20   conference with Client regarding same.”         (Herb Aff. at 2.)    The
21   court’s September 3, 2020, order conditioned the setting aside of

22   defendant Pennella’s default on “his payment of plaintiff’s

23   attorney’s fees and costs associated with the preparation of

24   plaintiff’s opposition to this motion.”         (Docket No. 110 at 10.)

25   The order did not contemplate fees or costs incurred after its

26   issuance.    Accordingly, the court disallows plaintiff’s entry on
27   September 3, 2020, and will reduce plaintiff’s fee request by 0.9

28   hours.
                                          5
     Case 2:18-cv-02035-WBS-KJN Document 113 Filed 09/30/20 Page 6 of 9

1                The court therefore finds that plaintiff’s fee request

2    contains only 21.1 hours of billing entries for work properly

3    associated with the preparation of plaintiff’s Opposition to

4    Defendant’s Motion to Set Aside Entry of Default and caused by

5    defendant’s conduct.

6    II. Reasonable Hourly Rate

7                Plaintiff seeks an hourly rate of $280 for her counsel,

8    Hans Herb.    In its April 2019 order granting plaintiff’s request

9    for attorney’s fees, the court determined that an hourly rate of

10   $280 was appropriate for Mr. Herb given his skill and experience.

11   (See Docket No. 65 (citing Deocampo v. Potts, No. 2:06-1283 WBS,

12   2014 WL 788429 (E.D. Cal. Feb. 25, 2014)(awarding $280 hourly

13   rate to lawyer with approximately 30 years of experience); Levine

14   v. Sleep Train, Inc., No. 2:15-00002 WBS AC, 2016 WL 4368107

15   (E.D. Cal. Aug. 16, 2016)(awarding $260 hourly rate to attorney

16   with 25 years of experience)).)       The court finds that this is

17   still a reasonable hourly rate for Mr. Herb.

18               Given Mr. Herb’s reasonable hourly rate of $280, the

19   lodestar amount is $5,908.00 ($280/hour x 21.1 hours).

20   III. Adjustments to the Loadstar Amount
21               Defendant argues that the lodestar figure used to

22   calculate plaintiff’s fee award should be reduced by 50% because

23   plaintiff failed to serve defendant with notice of her request

24   for entry of default under Federal Rule of Civil Procedure 5.

25   (See Def. Opp’n at 7.)      Had plaintiff provided proper notice of

26   her request for an entry of default, defendant argues, he could
27   have simply entered into a stipulation with plaintiff’s counsel

28   at the time to set aside the default without the need for a
                                          6
     Case 2:18-cv-02035-WBS-KJN Document 113 Filed 09/30/20 Page 7 of 9

1    formal motion or briefing.       (See id.)   Plaintiff has not provided

2    an explanation for her failure to serve defendant with notice of

3    her request for entry of default, at least as a matter or

4    professional courtesy.      (See Docket No. 110; Pl.’s Mot. Att’y

5    Fees & Costs at 4, Ex. A (Docket No. 111).)

6                The court agrees that plaintiff’s failure to serve

7    defendant with notice of her request for entry of default

8    contributed in part to her need to oppose defendant’s motion to

9    set aside that default.      Therefore, to reflect the probability

10   that the motion to set aside the default could have been avoided

11   if plaintiff had simply done so, the court will exercise its

12   discretion to reduce the lodestar amount by 50% to $2,954.00.

13   See Kerr, 526 F.2d at 69.

14               The court finds a further reduction of the lodestar

15   amount to be warranted by the tone and content of plaintiff’s

16   Opposition.    As defendant points out, plaintiff’s Opposition and

17   her attached declaration were replete with unprofessional and

18   inappropriate statements.      Plaintiff’s declaration repeatedly and

19   without evidence accused the defendant of lying to the court and

20   alluded to “confidential sources.”        (See Pringle Decl. at ¶¶ 7,
21   18, 55, 64, 69 (Docket No. 107).)        Plaintiff concluded her

22   Opposition by stating “The first time, it was the Idaho

23   defendants who simply waived a one-finger salute to the Court and

24   threw its summons in the trash.       Defendant Pennella is even more

25   bold as he now seeks to deposit his waste on the courthouse

26   floor.”    (Pl.’s Opp’n Def. Mot. Set Aside Default at 12 (Docket
27   No. 106).)

28               Though the court does not go so far as to conclude from
                                          7
     Case 2:18-cv-02035-WBS-KJN Document 113 Filed 09/30/20 Page 8 of 9

1    these statements that plaintiff herself authored the Opposition,

2    the inappropriate nature of the statements in plaintiff’s

3    Opposition does persuade the court to reduce plaintiff’s fee

4    request.    “The amount of attorney’s fees to be awarded is, of

5    course, within the discretion of the trial court . . . .”            Kerr,

6    526 F.2d at 69.     “An experienced trial judge is the best judge of

7    the value of professional services in his court.”          Diamond, 735

8    F.2d at 1467.     Statements such as the defendant “now seeks to

9    deposit his waste on the courthouse floor” are entirely

10   unproductive.     They do nothing to aid the court in evaluating the

11   claims before it.     If anything, inflammatory language like that

12   contained in plaintiff’s Opposition generally hinders proceedings

13   by distracting the court’s attention from the issues legitimately

14   raised by the motion and interfering with parties’ willingness to

15   engage in settlement talks or meet and confer on future disputes

16   that arise in the course of litigation.

17               The court cannot condone or reward a party for

18   including that kind of diatribe in a brief filed with this court.

19   Accordingly, the court will further reduce plaintiff’s attorney’s

20   fees by an additional percentage which the court deems fairly
21   attributable to the time spent on conceiving and drafting the

22   inappropriate remarks.

23               In light of plaintiff’s failure to serve defendant with

24   notice of her request for entry of default and the unprofessional

25   nature of her Opposition, the court will reduce plaintiff’s

26   overall fee award to $2,000.00.       See Kerr, 526 F.2d at 69.
27               IT IS THEREFORE ORDERED that the defendant Anthony

28   Pennella shall, within 30 days, pay plaintiff $2,000.00 in
                                          8
     Case 2:18-cv-02035-WBS-KJN Document 113 Filed 09/30/20 Page 9 of 9

1    attorney’s fees and costs associated with the preparation of her

2    Opposition to Defendant’s Motion to Set Aside Entry of Default.

3    Upon defendant’s timely and complete compliance with this Order,

4    the entry of default against him (Docket No. 24) shall be set

5    aside.

6    Dated:   September 29, 2020

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          9
